                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

IN RE JEREMY MOORE,
                                                                    Bankruptcy Case Number
                                                                       18-81266-CRJ-7
        Debtor,

JEREMY MOORE,

        Plaintiff,
                                                                    Adversary Proceeding No.
v.                                                                    21-80060-CRJ

HIGHLANDS MEDICAL CENTER,
ALTEON HEALTH, LLC,

        Defendants.


                               STIPULATION OF DISMISSAL

      COMES NOW Plaintiff Jeremy Moore and hereby files this Stipulation of Dismissal. As
grounds therefore, the Plaintiff states as follows:

     1. The Plaintiff’s Complaint was filed on May 14, 2021.
     2. Plaintiff Jeremy Moore stipulates to the dismissal of Defendant Highlands Medical
        Center only.
     3. Plaintiff stipulates to the dismissal of Defendant Highlands Medical Center without
        prejudice.



        Date: May 27, 2021
                                                     Respectfully submitted,

                                                     /s/ John C. Larsen
                                                     John C. Larsen
                                                     Attorney for Debtor/Plaintiff,
                                                     Jeremy Moore
                                                     LARSEN LAW, P.C.                     .
                                                     1733 Winchester Rd. NE
                                                     Huntsville, AL 35811




Case 21-80060-CRJ         Doc 6    Filed 05/27/21 Entered 05/27/21 15:10:19           Desc Main
                                   Document      Page 1 of 2
                                  CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the foregoing upon the below listed parties to
this action electronically or by placing a copy of the same in the United States Mail, postage pre-
paid and properly addressed, or by notification of the CM/ECF electronic notification system,
this the 27th day of May, 2021.

Highlands Medical Center
380 Woods Cove Road
Scottsboro, AL 35768

The Jackson County Health Care Authority
D/B/A/ Highlands Medical Center
CEO: John D. Anderson
380 Woods Cove Road
Scottsboro, AL 35768

The Jackson County Health Care Authority
D/B/A/ Highlands Medical Center
CCO: Jim Chatman
380 Woods Cove Road
Scottsboro, AL 35768

Tazewell Shepard
Chapter 7 Trustee
P.O. Box 19045
Huntsville, AL 35804



                                                      /s/ John C. Larsen




Case 21-80060-CRJ         Doc 6    Filed 05/27/21 Entered 05/27/21 15:10:19              Desc Main
                                   Document      Page 2 of 2
